Adams, J.
1. Where one of several defendants files a plea in his own name, it is error to subsequently allow him, by way of an amendment, to join with him in his plea his codefendants, who are in default.
2. In the light of the entire record, and the act of 1898, amending the Civil Code, § 5541, concerning exceptions pendente lite (Acts 1898, p. 59), it sufficiently appears that the exceptions pendente lite in this case were allowed and filed in time. (Van Epps’ Code Supp. § 6206.)
Argued October 6,
Decided October 31,
Rehearing denied December 9, 1902.
Action on bond. Before Judge Holden. Elbert superior court. June 16, 1902.
Z. B. Rogers and J. N. Worley, for plaintiff.
W. D. Tutt & Son and G. P. Harris, for defendants.
3. The effect of the reversal of the judgment allowing the amendment in this case is to set aside the proceedings occurring after the amendment, and to place the case where it stood prior to the amendment.

Judgment reversed.

All the Justices concurring, except Lumpkin, P. J., absent.